 

 
Exhibit 10.8
 
Micrus Endovascular Corporation
 


 
 
                                                                                             July
11, 2010
 
Carolyn Bruguera
2810 Belmont Cyn Rd.
Belmont, CA  94002
 


 
Re:           Retention Agreement
 
Dear Carolyn:
 
This letter agreement is in reference to the offer letter between you and Micrus
Endovascular Corporation (the “Company”), dated as of November 1, 2005 and
amended December 15, 2008 (the “Employment Agreement”).  As you know, Johnson &
Johnson, a New Jersey corporation (“Parent”), Cope Acquisition Corp., a Delaware
corporation and wholly owned subsidiary of Parent (“Purchaser”), and the Company
propose to enter into a merger agreement (the “Merger Agreement”) that will
(subject to the satisfaction of the terms and conditions of the Merger
Agreement) result in the Company becoming wholly-owned by Parent upon the
Closing (as defined in the Merger Agreement) as a result of the Merger (as
defined in the Merger Agreement).  As a condition to the willingness of Parent
and Purchaser to enter into the Merger Agreement, Parent has requested that you
enter into this letter agreement setting forth certain modifications to your
rights and obligations under the Employment Agreement and any other agreement
between you and the Company that provides for severance or separation
benefits.  Capitalized terms used but not otherwise defined herein will have the
meanings assigned thereto under the Employment Agreement, unless otherwise
expressly noted.
 
In consideration of the benefits provided under Section 4 of this letter
agreement and for other good and valuable consideration, which is hereby
acknowledged and agreed by the undersigned, each of the Company, Parent and you
(each, a “party”) agrees as follows:
 
1.           Effectiveness.  This letter agreement will become effective upon
its execution by each of the parties; provided, however, that this letter
agreement will be null and void ab initio and of no further force or effect if
the Merger Agreement is terminated prior to the
 


 
 

--------------------------------------------------------------------------------

 




Closing (it being understood that Parent and Purchaser shall have no liabilities
or obligations hereunder unless and until the Closing occurs).


2.           Entitlement to Severance; Miscellaneous.  (a) You hereby agree that
you shall be entitled to the severance compensation described in the first
sentence of the second paragraph of the “Severance Benefits in connection with
Change in Control” subsection of the “Benefits” section of the Employment
Agreement (the “Termination Compensation”) only in the event that, within 12
months after the occurrence of the Closing, your employment is terminated (x) by
the Company other than for Cause or due to your death or Permanent Disability or
(y) by you for Good Reason (as defined in the Employment Agreement, except that
clause (iii) of the definition (relating to a diminution in authorities, duties
or responsibilities) shall be amended in its entirety to read as follows: “(iii)
the Company assigning you duties or responsibilities that are substantially
inconsistent with your professional skills and experience levels as of the
Change in Control (without regard to the fact that the Company is no longer an
independent public company).”); provided that your entitlement to such severance
compensation will remain subject to your satisfaction of the Conditions (as
defined in the Employment Agreement).  In addition, you further acknowledge and
agree that in the event that you receive the Termination Compensation, you shall
not be entitled to the Retention Bonus, and such payments and benefits shall be
in lieu of, and not in addition to, (1) any payments and benefits under any
other severance, separation or other termination plan maintained by the Company,
Parent or any of their respective subsidiaries and (2) under any other
individual agreement between you and the Company (other than under your
indemnification agreement).
 
        (b)         You hereby agree that, except as expressly provided herein
and except for the provisions in the second and third paragraphs of the
“Severance Benefits not in connection with Change in Control” subsection
regarding Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), the Employment Agreement shall cease to apply to you from and after the
Closing.
 
        (c)         Your stock options will be treated upon the Closing in
accordance with Section 3.4 of the Merger Agreement.
 
3.           Stock Awards.  You hereby agree that no stock option, restricted
stock unit or other equity-based or equity-related award granted to you on or
after the Closing will be subject to the provisions in the Employment Agreement
regarding accelerated vesting in connection with a termination of your
employment.
 
4.           Retention Payment.  Subject to your compliance with Sections 6 and
7 of this letter agreement, if you remain an active full-time employee of the
Company, Parent or any of their respective subsidiaries through the expiration
of the 12-month period following the Closing, you will receive cash payments
equal to the aggregate amount described in the first sentence of the second
paragraph of the “Severance Benefits in connection with Change in Control”
subsection of the “Benefits” section of the Employment Agreement (the “Retention
Bonus”), which will be paid to you in accordance with the Company’s normal
payroll practices for six months following the Release Effective Date (as
defined below) in addition to your normal base salary.  For the avoidance of
doubt, you will be entitled to continue to receive the Retention Bonus payments
specified in the immediately preceding sentence in the event your employment is
terminated for
 


 
2

--------------------------------------------------------------------------------

 




any reason following the Release Effective Date.  You hereby agree that the
Employment Agreement and any other agreement between you and the Company
providing for severance or separation benefits are hereby amended to provide
that, if you become entitled to payment of the Retention Bonus, you will not be
entitled to the Termination Compensation or any severance payments or benefits
under the Employment Agreement (including under the “Severance Benefits in
connection with Change in Control” and “Severance Benefits not in connection
with Change in Control” subsections of the “Benefits” section) or under any such
other agreement, and all of your rights under each such agreement will
immediately terminate.  In no event will you receive the Retention Bonus if your
employment is terminated for any reason prior to the expiration of the 12-month
period following the Closing.
 
5.           Restrictions on Termination of Employment Prior to Closing.  The
Company hereby agrees that during the period following the signing of this
letter agreement and prior to the Closing, it shall not terminate your
employment other than for Cause.
 
6.           Employee Covenants. You acknowledge that as a result of your
employment with the Company, you have been given access to various trade secrets
and confidential customer lists of the Company.  In addition, you further
acknowledge and agree that a material aspect of Parent’s decision to enter into
the Merger Agreement is the acquisition of the Company’s goodwill for the
purpose of Parent’s carrying on a business that is similar to the business of
the Company.  Therefore, in consideration for (a) the cash-out of outstanding
Company stock options that you hold as of the Closing and (b) the Retention
Bonus granted under this letter agreement, you agree to remain to be bound by
the Company’s Proprietary Information Agreement, Arbitration Agreement and
Invention Assignment, in accordance with their terms in effect on the date
hereof.
 
7.           General Waiver and Release. You agree that the Retention Bonus to
which you may become entitled hereunder will become payable to you only if (a)
you execute, prior to the payment of such amount, a general waiver and release
of all claims up to the date such release is executed, including those under the
Employment Agreement, in favor of Parent, the Company and their respective
subsidiaries and affiliates, and others related to such entities (including
their respective directors, officers and employees) other than those claims
relating to indemnification and advancement of expenses (including under
indemnification agreements, the Company's bylaws and the Company's amended and
restated certificate of incorporation) or rights to directors and officers
insurance or reimbursement of expenses, in a form that Parent in its sole
discretion shall deem appropriate, and (b) such waiver and release becomes
effective and irrevocable (the date of such effectiveness and irrevocability,
the “Release Effective Date”, which date shall be no later than 60 days after
your date of termination).
 
8.           Withholding.  You are solely liable for all taxes and tax penalties
that may arise in connection with this letter agreement (including any taxes
arising under Section 409A of the Code), and none of the Company, Parent or
their respective subsidiaries or affiliates will have any obligation to
indemnify or otherwise hold you harmless from any or all such taxes.  The
Company or Parent may withhold from any amounts payable under this letter
agreement such Federal, state, local or foreign taxes as will be required to be
withheld pursuant to any applicable law or regulation.
 


 
3

--------------------------------------------------------------------------------

 


 
9.           Section 409A. In order to comply with Section 409A of the Code, and
to avoid the imposition of penalties and additional taxes on you under Section
409A of the Code, you hereby agree that the Employment Agreement is hereby
amended to provide that payment of any severance that you become entitled to
receive thereunder will be delayed by six months, to the extent required by
Section 409A(a)(2)(B)(i) of the Code, and the portion of such severance that
would otherwise have been paid to you during such six-month period will be paid
to you in a lump sum at the end of such six-month period without
interest.  While it is intended that the provisions of this letter agreement
comply with Section 409A of the Code, and all provisions of this letter
agreement will be construed and interpreted in a manner consistent with Section
409A of the Code, neither the Company nor Parent is making any representation or
warranty that the provisions of this letter agreement comply with Section 409A
of the Code.
 
10.           Not an Employment Agreement.  The terms of this letter agreement
neither bind you to continued employment with the Company, Parent or any of
their respective subsidiaries or affiliates nor confer any rights upon you with
respect to the continuation of employment by the Company, Parent or any of their
respective subsidiaries or affiliates.  No provision of this letter agreement
shall be construed as prohibiting or limiting the ability of Parent to amend,
modify or terminate any plans, programs, policies, arrangements, agreements or
understandings of Parent or the Company, and nothing herein shall be construed
as an amendment to any such plan, program, policy, arrangement, agreement or
understanding.
 
11.           Governing Law.  This letter agreement will be governed by,
construed and interpreted in accordance with, the laws of the State of
California, without regard to its principles of conflicts of laws.
 
12.           Severability. If any term, provision, covenant or condition of
this letter agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable in any jurisdiction, then such
provision, covenant or condition will, as to such jurisdiction, be modified or
restricted to the minimum extent necessary to make such provision valid, binding
and enforceable, or, if such provision cannot be modified or restricted, then
such provision will, as to such jurisdiction, be deemed to be excised from this
letter agreement and any such invalidity, illegality or unenforceability with
respect to such provision will not invalidate or render unenforceable such
provision in any other jurisdiction, and the remainder of the provisions hereof
will remain in full force and effect and will in no way be affected, impaired or
invalidated.
 
13.           Entire Agreement; Amendments.  This letter agreement and the
Employment Agreement contain the entire agreement among you, the Company and
Parent concerning the subject matter hereof and supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, among you, the Company and Parent with respect hereto.  You acknowledge
and agree that this letter agreement constitutes a modification of your rights
under the Employment Agreement and any other agreement between you and the
Company providing for severance or separation benefits or any other plan,
program, policy or arrangement providing for such benefits.  Notwithstanding the
foregoing, all other terms of the Employment Agreement and any such other
agreement that have not been
 


 
4

--------------------------------------------------------------------------------

 




modified by this letter agreement will remain in full force and effect.  This
letter agreement may not be modified or amended except by a writing signed by
each of the parties hereto.


14.           Successors and Assigns.  This letter agreement will be binding on
(a) you and your estate and legal representatives and (b) the Company, Parent
and their respective successors and assigns.
 
15.           Counterparts; Interpretation.  This letter agreement may be
executed in two or more counterparts (including via facsimile), each of which
will be deemed an original but all of which together will be considered one and
the same agreement.  For purposes of this letter agreement, the term “including”
shall mean “including, without limitation”.
 
[Remainder of page intentionally left blank]
 


 
5

--------------------------------------------------------------------------------

 






 

 
Very truly yours,
     
MICRUS ENDOVASCULAR CORPORATION
         
By:
/s/ John T. Kilcoyne
   
Name:
John T. Kilcoyne
 
Title:
Chief Executive Officer
       
ACCEPTED AND AGREED:
         
/s/ Carolyn Bruguera
   
Carolyn Bruguera
     




 
6


--------------------------------------------------------------------------------